This case was affirmed at a former day of this term, the statement of facts not being considered because same had not been approved by the judge before whom the case was tried. This defect having now been remedied the case is again before use and considered in the light of all the facts as shown by said statement.
There were no exceptions taken to the court's charge on the trial and but four bills of exceptions appear in the record, the first of which refers wholly to a question pertaining to the statement of facts which has no bearing upon the merits of the case. The second and third bills of exceptions relate to the matter of the court's refusal to peremptorily instruct the jury to return a verdict of acquittal. There was no error in refusing to so charge. The fourth bill of exceptions complains that the court refused to give a special charge requested by counsel for the appellant, on circumstantial evidence. We observe that said charge is merely an abstract statement of the law of circumstantial evidence without any application *Page 532 
or attempted application of the same to the facts in this case. For this reason it might have been refused. However, we shall further observe that under the facts stated in the record, the gist of which appears in the opinion, there was no reason for a charge on circumstantial evidence.
Fred Parker, a negro nicknamed "Slim," the husband of Fay Parker and the son-in-law of Ruth Elliott, was killed on the night of April 7, 1918, in Amarillo, Texas. Ruth Elliott, the mother-in-law of the deceased, occupied some rooms opening out on an alley down which there was a path to a nearby colored restaurant kept by one Moore. On the night of the alleged homicide the wife of deceased, Fay Parker, Ruth Elliott, Rena Wheeler and appellant were together in a room of Ruth Elliott, between 9:30 and 10 o'clock. The deceased came to the door and called his wife out and walked a little way with her and after the conversation, she went on and he returned to the room and knocked on the door and was admitted by Ruth Elliott. At once after the door was opened, deceased asked appellant what he was doing hanging around his wife and appellant replied that he was not hanging around deceased's wife and thereupon deceased called him a damn liar, and appellant shot. There were three eyewitnesses in the room at the time. Ruth Elliot, the mother-in-law of deceased says she does not know how many shots were fired but she only heard one; that she was very badly scared; that same was fired immediately after deceased called appellant a damn liar and that deceased had his hand back under his coat at the time it was fired. She further states that appellant just raised up from the trunk where he was sitting by the witness Rena Wheeler, and shot. The trunk was across the room from the door. The witness Rena Wheeler testified that as soon as deceased asked appellant what he was hanging around his wife for, that appellant shot and that when he shot, deceased turned and walked out of the door and appellant walked to the door and shot again. She also stated that appellant was across the room from the door when he shot. She testified to no hostile demonstration of any character on the part of deceased and states that he did not run at appellant but just walked in.
Sam Smith, the remaining eyewitness, stated that deceased never did come inside the door but that he was standing in the door when he addressed the remark to appellant and when appellant shot, and that there were several shots, he did not remember how many. He said that deceased disappeared from the door. No one saw deceased any more that night but the next morning his body was found about 230 or 240 feet from the back door of Ruth Elliott's house and not far from the path leading to Moore's restaurant. Blood was discovered on the ground between Ruth Elliott's house and the body. When found the body had been dead for a number of hours, one witness stated eight or ten hours. There were two bullet holes *Page 533 
on the body; one through the hand and one entering the shoulder and going practically through. A small pocket knife closed was found in the pocket of the deceased. Witness Rena Wheeler also testified that after appellant fired he remarked: "That's the first skinner I ever missed," and that Sam Smith said that he believed that he had hit him. These witnesses in detailing the transaction spoke of when Ike shot Slim, etc.
There is no suggestion in the record of the fact that deceased came to his death from any other cause than by the pistol shots fired by appellant.
There being no complaint of the court's charge and the facts being substantially as detailed, we think there is no reversible error in the record and the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 25, 1919.